IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

JUSTIN EVERETT,

Vv.

Plaintiff,

FIELDWORKS, INC., LAURA
BARKLEY, ZACHARY REIDER,
CHRIS GALLAWAY and LEWIS

GRANOFSKY,

Defendants.

Civil Action No. 2:17-cv-01495-PJP

MEMORANDUM OF LAW IN SUPPORT OF
DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

Dated: February 15, 2019

COHEN & GRIGSBY, P.C.

Jennifer S. Park

Pa I.D. 87733 / jpark@cohenlaw.com
Kelsey J. Gdovin

Pa. I.D. 322715/ kgdovin@cohenlaw.com

625 Liberty Avenue
Pittsburgh, PA 15222-3152
(412) 297-4900 / Fax: (412) 209-0672

Counsel for Defendants,

Fieldworks, Inc., Laura Barkley, Zachary
Reider, Christopher Gallaway and Lewis
Granofsky
Il.

Ik.

IV.

VI.

Page
INTRODUCTION onssssssssssssssssscvsssessesscsscccsseccscessesssssssssssssvssssssseseesssceseessssssssssansssasnenseseees 1
RELEVANT PROCEDURAL HISTORY .essssssssssssseesees sttesnitsisieseneeeisnnnensassesseese 2
UNDISPUTED MATERIAL FACTS onccsscssccccsssssssssssssssssssssessssssscsscecessssssssssnsssnsnsnnnenverseeee 2
A. THE PARTIES. ..ssessssssssssssssssssssssssssssnssssssssssssssssesesesssssssssssnsssssssnasssnassnnssnssessnssessssse 2
B. —- PLAINTIFF’S TERMINATION ....sccscssscccssssscsssssssssssssssssssssssssscsesseseecescsccsesseseeeeeee 4
C. | NO EVIDENCE OF RACIAL OR GENDER DISCRIMINATION... 4
SUMMARY JUDGMENT STANDARD wvecccscccsscsssssssssssssssssssessssssssseesescesssssssesssssssnssnen 4
LEGAL ARGUMENT wnsssssssccsscccsssssseccssscssscssecsssssssssssssssssvssossesssccessesesssssssnassssssssssesssssesssee 5
A. — NOLIABILITY FOR FIELDWORKS ....sssssssssssssessessssscsccssescsssssnsssssssussansnvussesecsee 5
B. NO INDIVIDUAL LIABILITY wssssccccssssssssssssssssscsssssssssssssssssssssessesssssssssecsesesecsessee 7
C. | NO PERSONAL JURISDICTION OVER INDIVIDUAL DEFENDANTS......... 9
CONCLUSION. cssssssssssssssssscessscesscescsccssssscsscscecsessccsscscesssssssssssssssssessssessesesseccesesscccesssseeceeees il

TABLE OF CONTENTS
TABLE OF CASES

Anderson v. Liberty Lobby, Inc., 477 U.S. 242 (1986)... ceescsstsensene

Betts v. Summit Oaks Hosp., 687 F. App'x 206 Gd Cir. 2017) ..........004
Bielich v, Johnson & Johnson, Inc., 6 F. Supp. 3d 589 (W.D. Pa. 2014)

Big Apple BMW, Inc. v. BMW of North America, Inc., 974 F.2d 1358
(3d Cir. 1992), cert. denied, 507 U.S. 912 (1993) oo. essceeseeersrstreees

Bowers v. NETI Techs., Inc., 690 F. Supp. 349 (E.D. Pa. 1988)............

Celotex Corp. v. Catrett, 477 U.S. 317 (1986) oc ssecssessssseesesseeeseseesenee

Crittendon v. Grove, No. CIV.A. 09-246 ERIE, 2010 WL 2723215
(W.D. Pa. July 8, 2010).scscccssssssssssssssscsssssssssssssssssssssssssssssssssecsesseeecescceeses

Dici v. Com. of Pa., 91 F.3d 542 (3d Cir, 1996)... csscsesseeteereseeeens

Heinrich v. Serv. Corp. Int'l, No. 09CV0524, 2009 WL 2177229
(W.D. Pa. July 22, 2009)... csecsccceescerseccerssessseresssnecsessssnessesrsnseesnsasees

Jablonski v. Pan American World Airways, Inc., 863 F.2d 289 (3d Cir.
Johnson v. RR. Donnelly, 2013 WL 5971071 (W.D. Pa. Nov. 8, 2013)

Khazraji v. Saint Francis Coll., 784 F.2d 505 (3d Cir. 1986), affd,
81 U.S. 604 (1987)... eeecsesetscsentscsensseseeneessssscenssecseessessesateesenserenseees

Lujan v. Nat’] Wildlife Fed’n, 497 U.S. 871 (1990)... eeeeeesseeeeeenee
McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973) ....essececceeeees

Murthy v. Indiana Univ. of Pennsylvania, No. CIV.A. 12-1194,
2013 WL 1363924 (W.D. Pa. Apr. 3, 2013)... ceccicsetcseessscsssssreoeees

Ness v. Marshall, 660 F.2d 517 (3d Cir. 1981)... cs scscsssscessesseneteeresees
O'Connor v. Sandy Lane Hotel Co., 496 F.3d 312 Gd Cir. 2007)..........

 

Oden ee vesoeeungeeenascooenaccesuueeese

Foe o cee ee ver aernereeaeeeeseasnaseasnaoeD
Coane mace aren eenearosesesseseeaserersers

RODE D Oe eae eee ee neTeeoeeeoeHaronswesnaeED

POO aera nee e re Ae eran ee eRe nee nenanens
Ceo ervceneoeererenseccensanocnenvosnease

FOR a Rasen eat ee Eee OEH TREE EO ROE EHD DENTS

Fee e aU sere Ue HO EH EE HORE OE SEDO SEER DIETS

Pemba one e eee neeaneseresreseeerensoasnans

Ceo m eterna neaerancerrorreaeeeneeeaaenas
1988) Bana wo enasevesnsereereeresenes

Meee Ree Oe DEN HEH AE HEED DOC EO DEO ESS UNOS

Race e eee ee eee renee senneseeeseereesens
eee ree raereneeeenveereeeneseeenasaconan

CceeerereoeeveereeneeeseanesrosnesvesEES

CORO tere emer a toe e tare De HEE EHH EEE EE OEEE

Dee eee OHH E EOE EOE T EE DEE CE DEERE EEOD

Sheridan v. E.I. DuPont de Nemours and Co., 100 F.3d 1061 (3d Cir, 1996) oo... cceesesseseeeesnees

Strategic Staffing Grp. Inc. v. Friedell, No. CIV.A. 06-CV-1398,
2006 WL 2668576 (E.D. Pa. Sept. 14, 2006) 0... ccscerssecssserenetseseneerees

li

Pena renncccrsaerensereeseeeeennese
IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

JUSTIN EVERETT,
Plaintiff,
Vv.
FIELDWORKS, INC., LAURA Civil Action No. 2:17-ev-01495-PJP

BARKLEY, ZACHARY REIDER,
CHRIS GALLAWAY and LEWIS
GRANOFSKY,

Defendants.

See Newer ome Stee” “ee? Nee” See” “ee” Nee” See”

MEMORANDUM OF LAW IN SUPPORT OF
DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

Defendants Fieldworks, LLC, Laura Barkley, Zachary Reider, Christopher Gallaway and
Lewis Granofsky (collectively, “the Defendants”), by their attorneys, Cohen & Grigsby, P.C., and
pursuant to Federal Rule of Civil Procedure 56 and Western District of Pennsylvania Local Rule

56.1, file this Memorandum of Law in Support of their Motion for Summary Judgment.

I. INTRODUCTION

Plaintiff Justin Everett has sued Fieldworks, LLC (“‘FieldWorks”), as well as individuals
Laura Barkley (“Barkley”), Zachary Reider (“Reider”), Christopher Gallaway (“Gallaway”), and
Lewis Granofsky (“Granofsky”), alleging racial and gender discrimination under Title VII of the
Civil Rights Act of 1964 (“Title VII”), the Civil Rights Act of 1991, 42 U.S.C. §1981 (“Section
1981”), and the Pennsylvania Human Relations Act (“PHRA”). The Court should grant summary

judgment in favor of Defendants and against Plaintiff for the following reasons:
= Plaintiff fails to set forth a prima facie case of racial or gender discrimination against

Field Works;
"No liability attaches to individuals under Title VII as a matter of law;

2949790_2.docx
* Plaintiff has not and cannot set forth facts to support individual liability under any other
statute; and

= The court lacks personal jurisdiction over the individual defendants.

ll. RELEVANT PROCEDURAL HISTORY

 

On or about November 17, 2017, Plaintiff filed a Complaint in the above-captioned action
and Motion for Leave to Proceed in forma Paupers. (Doc. No. 3). On July 11, 2018, the Court
issued an Order to Show Cause why this proceeding should not be dismissed for failure to
prosecute (Doc. No. 5). The Complaint was served by the U.S. Marshal on November 24, 2018.
(Doc. No. 10). On October 23, 2018, Defendants filed their Answer and Affirmative Defenses.
(Doc. No. 13). The parties were permitted to file their Motion for Partial Summary Judgment on
or before February 15, 2019. (Doc. No. 33). Discovery shall close on May 10, 2019. (Doc. No.

24). Trial is scheduled to begin on October 7, 2019. (Doc. No. 25).

Ill. UNDISPUTED MATERIAL FACTS!

A. The Parties

FieldWorks is a District of Columbia limited liability company, which was retained by
nonprofit and political organizations to assist in registering persons to vote in Pittsburgh, where it
maintained a field office in 2016 for purposes of the 2016 Presidential election (the “Pittsburgh
office”), (Facts, J{3, 5). Following the voter registration deadlines, i.e., 30-40 days before the
election, the Pittsburgh office closed and there are no active employees. (Facts, 6-7). No

employees in the Pittsburgh office in 2016 are currently employed by FieldWorks. (Facts, {8).

 

! Defendants filed a Concise Statement of Undisputed Material Facts (“Facts”) with this Memorandum per W.D. Pa.
L.R. 56. Citations to the evidentiary record herein are designated as “Facts, {__.” For the Court’s convenience,
Defendants offer a summary of those facts infra.
FieldWorks is responsible for hiring, training and deploying and supervising canvassers
who would go to door to door or stand in public places and ask unregistered individuals if the
wanted to register to vote and, if they did, provide them with an official voter registration form
and instructions for completing it. (Facts, J{10-11). FieldWorks has a zero tolerance policy
pertaining to fraud including falsifying any written or electronic information. (Facts, 412). The
forms were to be turned into FieldWorks’ Pittsburgh office. (Facts, 13). FieldWorks entered
information from the forms into a database in order to ensure compliance with applicable laws and
to ensure that applications were not fraudulent. (Facts, [§14-15). FieldWorks’ data entry staff is
in Philadelphia and has no contact with canvassers or team leaders in the Pittsburgh office. (Facts,
416).

Defendants Christopher Gallaway, Lewis Granofsky, Laura Barkley and Zachary Reider
(collectively, the “Individual Defendants”), have been sued in their personal and professional
capacity. (Facts, §9). The Plaintiffs Complaint contains no allegations setting forth any factual
basis to support liability against any of the Individual Defendants in their personal or professional
capacity. (ECF Doc. No. 4). None of the Individual Defendants live or work in Pennsylvania or

otherwise have contact with it. (Facts, 429-54).

Plaintiff is an African American male. (Facts, (1). Plaintiff was hired by FieldWorks in
the Pittsburgh office in May 2016 and terminated in September 2016, i.e., approximately four
months later. (Facts, 94, 18). Plaintiff's primary responsibility was to collect voter registration
applications from unregistered individuals. (Facts, (19). Plaintiff's secondary responsibility was

to manage teams of other canvassers. (Facts. 20.
B. Plaintiff’s Termination

Plaintiff was terminated on September 3, 2016, because the data entry staff discovered that
he had submitted multiple voter registrations for the same individuals. (Facts, {{j21-22).
Specifically, Mr. Everett committed voter registration fraud by registering the same people over
and over again. (Facts, 23). Laura Barkley, an office director in the Pittsburgh office, was
instructed to terminate Plaintiff based on information from FieldWorks’ data entry team that he

was submitting fraudulent applications. (Facts, (40-42).

Cc. No Evidence of Racial or Gender Discrimination

The data entry team, which sits in Philadelphia, instructed Barkley to terminate Plaintiff.
(Facts, 16). The team never met the Team Leaders in Pittsburgh and, thus, would not have known
Plaintiff's race or possibly gender. (Facts, 17). All of the team leaders in the Pittsburgh office at
the time Mr. Everett was terminated were African American. (Facts, {925-26). The majority of
the team leaders in the Pittsburgh office of FieldWorks were male. (Facts, 27). At no time did
Mr. Everett ever complain about any discriminatory treatment to Ms. Barkley or, to her knowledge,
to any supervisor or management personnel at FieldWorks. (Facts, 428). At no time did Mr.
Everett ever complain to Ms. Barkley about his working conditions or situation. (Id.). When he
was fired, Plaintiff was not replaced by a Caucasian employee or a female employee. (Facts, (43,

53).

IV. SUMMARY JUDGMENT STANDARD

Summary judgment is proper “if the movant shows that there is no genuine dispute as to
any material fact and the movant is entitled to judgment as a matter of law.” Fed.R.Civ.P. 56(a).
Under this standard, summary judgment must be entered “against a party who fails to make a

showing sufficient to establish the existence of an element essential to that party’s case, and on
which that party will bear the burden of proof at trial.” Celotex Corp. v. Catrett, 477 U.S. 317,
322-23 (1986) (“In such a situation, there can be ‘no genuine issue as to any material fact,’ since
a complete failure of proof concerning an essential element of the nonmoving party’s case

necessarily renders all other facts immaterial.”). Thus, the Supreme Court has held that “[bly its

 

very terms, this standard provides that the mere existence of some alleged factual dispute between
the parties will not defeat an otherwise properly supported motion for summary judgment; the
requirement is that there be no genuine issue of material fact.” Anderson v. Liberty Lobby, Inc.,
477 U.S. 242, 247-48 (1986). Nor can the non-moving party avoid summary judgment by resting
on mere assertions — unsupported by record evidence — that the facts are sufficient to support her
claims. Lujan v. Nat’l Wildlife Fed’n, 497 U.S. 871, 888 (1990); see also Big Apple BMW, Inc.

v. BMW of North America, Inc., 974 F.2d 1358, 1362 (3d Cir. 1992), cert. denied, 507 U.S. 912

 

(1993). In other words, a party resisting a motion for summary judgment cannot merely rely upon
conclusory allegations or bare assertions. Ness v. Marshall, 660 F.2d 517, 519 (3d Cir. 1981).
Rather, the non-moving party must offer specific material evidence that not only contradicts the
evidence presented by the movant, but is sufficient to establish the existence of material factual

disputes that must be resolved at trial. Id.

Vv. LEGAL ARGUMENT

A. NO LIABILITY FOR FIELDWORKS

 

To establish a prima facie case of discrimination, a plaintiff must show that he (1) belongs
to a protected class; (2) is qualified for the position; (3) suffered some form of adverse employment
action; and (4) the adverse employment action occurred under circumstances that give rise to an
inference of unlawful discrimination. Betts v. Summit Oaks Hosp., 687 F. App'x 206, 207 (3d Cir.

2017). If a prima facie case is established, the burden then shifts to the defendant to articulate a
legitimate, nondiscriminatory reason for the plaintiff's adverse treatment. McDonnell Douglas

Corp. v. Green, 411 U.S. 792, 802-803 (1973). Once the defendant satisfies this burden, the

plaintiff must demonstrate that the defendant’s stated reasons are merely a pretext for illegal

employment discrimination. Id. at 804-805. The legal standard for Title VII, PHRA and Section

1981 claims is identical. Crittendon v. Grove, No. CIV.A. 09-246 ERIE, 2010 WL 2723215, at

*4 (W.D. Pa. July 8, 2010); Bielich v. Johnson & Johnson, Inc., 6 F. Supp. 3d 589, 601 (W.D. Pa.

2014).

Plaintiff cannot establish a prima facie case of discrimination because he cannot establish

that his termination occurred under circumstances giving rising to an inference of unlawful

discrimination. Plaintiff has not and cannot demonstrate any genuine issue of material fact with

respect to the following:

The data entry team, which sits in Philadelphia, instructed Barkley to terminate Plaintiff;

Neither Barkley nor Reider, who worked in the Pittsburgh office, recommended or

provided input into Plaintiff's termination;

All of the team leaders in the Pittsburgh office at the time Mr. Everett was terminated were

African American. He was not replaced by a Caucasian employee or a female employee;

At no time did Mr. Everett ever complain about any discriminatory treatment to Barkley

or, to her knowledge, to any supervisor or management personnel at FieldWorks.

At no time did Mr. Everett ever complain to Barkley about his working conditions or

situation.

Even if Plaintiff could establish a prima facie case of discrimination, which is denied,

Defendant can set forth a legitimate, non-discriminatory reason for his termination. FieldWorks

examined Plaintiff's voter registration record and discovered that he had registered the same

individuals more than once and, at times, multiple times. The Pennsylvania Election Code
provides for significant penalties for voter registration fraud. Under the Code, the submittal of
false voter registration forms can result in a prison sentence of up to one year. 25 P.S. $302.
Further, Pennsylvania law makes clear that the coordinate criminal penalties for perjury and false
swearing of statements to state officials apply in the context of voter registration. 25 Pa. C.S.

§1714.

More fundamentally, organizations that engage in voter registration outreach must be
above suspicion in order to operate in today’s political climate. Despite no evidence of systemic
voter registration fraud by the Association of Community Organizations for Reform Now
(“ACORN”), that organization lost all federal funding after evidence of improper voter registration
processes was found in certain offices. Compare Steve Friess, Acorn Charged in Voter
Registration Fraud Case in Nevada, N.Y. TIMES, May 5, 2009, at A18, available at
https://www.nytimes.com/2009/05/05/us/OSacorn.html, with Legislative Branch Appropriations
Act, 2010, Pub. L. No. 111-68 (Oct. 1, 2009), §163 (“None of the funds made available by this
joint resolution or any prior Act may be provided to the Association of Community Organizations
for Reform Now (ACORN) or any of its affiliates, subsidiaries, or allied organizations.”) Against
that backdrop, voter registration drives have to enforce policies regarding compliance with election
laws at a zero-tolerance level in order to assure self-survival. Based on the foregoing analysis,
Plaintiff cannot establish an essential element of his claim, summary judgment should be granted

in favor of FieldWorks and against Plaintiff accordingly.

B. NO INDIVIDUAL LIABILITY

 

Plaintiff has sued the Individual Defendants in their “personal” and “professional
capacity.” (Facts, §6). The Plaintiff's Complaint, however, contains no allegations setting forth

any factual basis to support liability against any of the Individual Defendants in their personal or
professional capacity. Plaintiff simply has not and cannot demonstrate any basis for individual
liability in this case. Accordingly, summary judgment should be granted as a matter of law in

favor of the Individual Defendants.

Plaintiff, moreover, should not be granted leave to amend the Complaint where, as here,
the amendment would be futile, i.e., cannot withstand a motion to dismiss. See Jablonski v. Pan

American World Airways, Inc., 863 F.2d 289, 292 (3d Cir. 1988).

First, the law is clear that individuals cannot be held liable for employment discrimination
under Title VII. Sheridan v. E.I. DuPont de Nemours and Co., 100 F.3d 1061, 1078 (3d Cir. 1996)
(holding that individuals cannot be held liable under Title VII). In Johnson v. RR. Donnelly
Printing Co., the Western District examined this exact scenario in the context of a case filed by a
pro se plaintiff. In Johnson, the court explicitly held that the plaintiff's Title VII “claims against
the individual are not cognizable as a matter of law” and dismissed the claims against the individual
defendants with prejudice. Johnson v. RR. Donnelly, 2013 WL 5971071, at *5 (W.D. Pa. Nov.
8, 2013). Thus, Plaintiff should not be permitted to amend his allegations to sue the Individual

Defendants under Title VII.

Second, Plaintiff has not and cannot demonstrate that any of the Individual Defendants
intentionally discriminated against him under 42 U.S.C.A. §1981 (“Section 1981”) or the
Pennsylvania Human Relations Act (“PHRA”). For Section 1981, liability attaches to an
individual only if the individual is personally involved in the discrimination, must have
intentionally caused the employer to infringe upon the plaintiff's Section 1981 rights, or must have
authorized, directed, or participated in the alleged discriminatory conduct. Khazraji v. Saint
Francis Coll., 784 F.2d 505, 518 (3d Cir. 1986), aff'd, 481 U.S. 604 (1987). For individual liability

to exist under the PHRA, the individually named defendant must have been a supervisor and must
have “aided or abetted” the employer in violating the PHRA. Dici v. Com. of Pa., 91 F.3d 542,
552 (3d Cir. 1996). An individual may be liable under Section 955(e) either as a result of his own
discriminatory conduct, or for “refusing to take prompt and remedial action against any
discrimination.” Murthy v. Indiana Univ. of Pennsylvania, No. CIV.A. 12-1194, 2013 WL
1363924, at *3 (W.D. Pa. Apr. 3, 2013). There is absolutely no indication that any of the Individual

Defendants discriminated against Plaintiff.
C. NO PERSONAL JURISDICTION OVER INDIVIDUAL DEFENDANTS

Gallaway and Granofsky should not be subjected to personal jurisdiction in this case. As
Gallaway and Granofsky are partners of Fieldworks, LLC, neither of them reside in Pittsburgh,
Pennsylvania. Additionally, Plaintiff has not alleged any specific actions or activities by either
defendant that occurred in Pennsylvania. See Heinrich v. Serv. Corp. Int'l, No. 09CV0524, 2009
WL 2177229, at *3 (W.D. Pa. July 22, 2009) (holding that there was no specific jurisdiction
because the plaintiff did not allege any facts demonstrating that defendant had “expressly aimed”
its conduct at Pennsylvania). Plaintiff has not and cannot demonstrate the type of general contacts

that would confer personal jurisdiction. (Facts, J929-54).

Moreover, “individuals performing acts in a state in their corporate capacity are not subject
to personal jurisdiction of the courts of that state for those acts” under the corporate shield doctrine.

See Bowers v. NETI Techs., Inc., 690 F. Supp. 349, 357 (E.D. Pa. 1988). To determine if the

 

shield applies courts will look to the following three factors: “(1) the defendant's “role in the
corporate structure”; (2) “the nature and quality of the [defendant's] forum contacts”; and (3) “the
extent and nature of [the defendant's] personal participation in the [allegedly wrongful] conduct.”
Strategic Staffing Grp. Inc. v. Friedell, No. CIV.A. 06-CV-1398, 2006 WL 2668576, at *3 (E.D.

Pa. Sept. 14, 2006). Any contacts with Pennsylvania were for the benefit of Fieldworks and not
for their personal gain. Strategic Staffing, 2006 WL 2668576, at *4 (exerting personal
jurisdictional reach over the defendant because he admitted to being present in the forum for his
own personal benefits rather than for the company). Against this backdrop, the claims against

Gallaway and Granofsky must be dismissed for lack of personal jurisdiction.

Even if the Court determines that the Individual Defendants have sufficient contacts with
Pennsylvania, it should not exercise personal jurisdiction over them. Once it has been determined
that a defendant has sufficient contacts with the forum state, the court will consider “whether the
assertion of personal jurisdiction would comport with ‘fair play and substantial justice.” O'Connor
v. Sandy Lane Hotel Co., 496 F.3d 312, 324 (3d Cir. 2007) (determining that only in “rare” and
“compelling” can jurisdiction be deemed unreasonable despite the presence of minimum
contacts). The defendant “must present a compelling case that the presence of some other
considerations would render jurisdiction unreasonable.” Id. (internal citations omitted). The court
will consider the following factors: “the burden on the defendant, the forum State's interest in
adjudicating the dispute, the plaintiff's interest in obtaining convenient and effective relief, the
interstate judicial system's interest in obtaining the most efficient resolution of controversies, and

the shared interest of the several States in furthering fundamental substantive social policies.” Id.

Defendant’s Pittsburgh office was open for a few months in 2016 for the express purpose
of registering citizens to vote for the 2016 Presidential election. FieldWorks shut down the
Pittsburgh office after the deadlines passed because it had served its purpose. No Pittsburgh office
employees responsible for voter registration for that election including Barkley or Reider
maintained their employment with FieldWorks. It would offend notions of fair play and justice to
require any of the Individual Defendants — and especially Barkley and Reider -- to be subject to

personal jurisdiction in Pennsylvania where, as here, they only worked in the Pittsburgh office for

-10-
a few months, the Pittsburgh office has no active employees or operations, and Barkley and Reider
live in Cincinnati, Ohio and Boise, Idaho, respectively. Barkley did not hire, review or supervise
Plaintiff. (Facts, §44). Instead, she was instructed to terminate him when she commenced her
duties as Office Director of the Pittsburgh office. (Facts, f]41-42). Similarly, Reider provided no
input or recommendation into Plaintiff's termination, which was a result of a data-driven process
that took place out of FieldWorks’ then Philadelphia quality control operations. (Facts, (22-24;

52).

VI. CONCLUSION

For all of the foregoing reasons, Defendants respectfully request that the Court grant their

Motion for Summary Judgment in favor of Defendants and against Plaintiff.

Respectfully submitted,

Jennifer S. Park

PA LD. 205842 / jpark@cohenlaw.com
Kelsey J. Gdovin

PA LD. 322715 / kgdovin@cohenlaw.com

COHEN & GRIGSBY, P.C.

625 Liberty Avenue

Pittsburgh, PA 15222-3152
412-297-4900 / Fax 412-209-0672

Counsel for Defendants
Dated: February 15, 2019

-li-
CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing Memorandum of Law in
Support of Motion for Summary Judgment was filed with the Court electronically on February 15,
2019. Notice of this filing will be sent to all parties by operation of the Court’s electronic filing

system. Parties may access this filing through the Court’s system.

 

fa/ Gennifer 2. Park

2949790_2.docx
